Citation Nr: 9909267	
Decision Date: 04/01/99    Archive Date: 04/16/99

DOCKET NO.  96-31 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for rheumatoid arthritis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Parakkal, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1956 to August 
1958.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 1996 RO decision which denied the 
veteran's claim for service connection for rheumatoid 
arthritis.  In February 1999, the veteran withdrew his 
request for a Board hearing.


FINDING OF FACT

The veteran has not presented competent evidence of a 
plausible claim for service connection for rheumatoid 
arthritis.


CONCLUSION OF LAW

The veteran's claim for service connection for rheumatoid 
arthritis is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Navy from March 1956 
to August 1958.  A review of his service medical records does 
not reveal any pertinent abnormalities.  There were no 
complaints, findings, or diagnoses of gout, frozen feet, or 
arthritis during his period of active service.  The 
musculoskeletal system was normal at the August 1958 service 
separation examination.

An April 1987 diagnostic study reflects that the veteran's 
rheumatoid profile was negative. 

Medical records, from Elkins Orthopedic Clinic, dated in June 
1987, variously show that the veteran was diagnosed as having 
unspecified arthritis and questionable seronegative 
rheumatoid arthritis.  Later records from June 1987, reflect 
an impression of seronegative rheumatoid arthritis.  Records 
dated in July 1987 show a diagnosis of questionable 
rheumatoid arthritis and gout. 

In an August 1987 follow-up consultation note, signed by 
David S. Caldwell, M.D., it was noted that the veteran was 
referred for consultation for possible rheumatoid arthritis.  
The veteran reported that he had a 15 year history of 
presumed gout in his right foot.  He said he now had 
recurrent episodes of right foot pain which responded to 
anti-inflammatories.  Specifically, he said, his current 
problems began in March 1987 when he suddenly developed 
diffuse bilateral hand pain and swelling, which later 
progressed into pain of the elbows, shoulders, knees, and 
feet.  It was noted that his rheumatoid factor in April 1987 
had been negative.  Following an examination, Dr. Caldwell 
concluded that the veteran's case seemed most consistent with 
seronegative rheumatoid arthritis.  

In a September 1987 statement, Michael T. Canavan, D.P.M., 
indicated that he had first examined the veteran in June 
1983; at that time, the diagnosis was cellulitis of the left 
forefoot which was secondary to a severe tinea pedis 
infection.  He said he treated the veteran later that month 
(in June 1983) for symptoms of gout of the left foot.  He 
said the gout flare later cleared.  He said the veteran 
presented again in August 1983 for a flare of the left foot 
and gouty arthritis was suspected.  Thereafter, it was noted 
he was treated for gouty arthritis flares in September 1984 
and April 1987.  

In a November 1987 statement, Dr. Caldwell noted that the 
veteran had progressively worsening rheumatoid disease.
 
In January and February 1989, service connection was denied 
for frostbite.

In a September 1989 statement, Wayne Rankin, R.N., Staunton 
Correctional Center, noted that the veteran had severe 
rheumatoid arthritis and required use of two mattresses.

Statements from nurses at the Department of Corrections, 
dated in May and June 1995, show that the veteran was having 
some difficulty ambulating and was noted as having arthritis. 

In May 1996, the veteran filed a claim for service connection 
for rheumatoid arthritis. 

At a September 1996 RO hearing, the veteran testified that he 
was treated for frozen feet and then gout during service.  He 
said he was told that his gout was attributable to frozen 
feet.  After his discharge, he related, he was treated for 
gout on a regular basis by private doctors; however, he did 
not provide the names of such doctors.  He said he was first 
diagnosed as having arthritis in 1986 or 1987.  He said he 
believed that his arthritis was initially misdiagnosed as 
gout. 

In a January 1997 VA podiatry consultation request, it was 
noted that the veteran had active rheumatoid arthritis and a 
history of "frozen feet" from the 1950s.

In a March 1997 statement, John W. Pendleton, M.D., Chief, 
Rheumatology Section, at the VA Medical Center in Salem, 
Virginia, indicated he had followed the veteran for severe 
rheumatoid arthritis, on an intermittent basis, for a number 
of years.  Dr. Pendleton noted that the veteran had 
previously reported he was treated for gouty arthritis while 
in the military.  Dr. Pendleton opined that it was unlikely 
that the veteran had gouty arthritis in the past but that he 
had no specific records on which to base his opinion.  He 
noted that it was unusual for gouty arthritis and rheumatoid 
arthritis to occur in the same patient.  Further, he opined 
that the veteran's diagnosis had always been rheumatoid 
arthritis.  Dr. Pendleton basically concluded that the 
veteran's initial symptoms of rheumatoid arthritis had been 
misdiagnosed as gouty arthritis.

Additional VA outpatient treatment records, dated in 1997 and 
early 1998, show that the veteran received treatment for 
active rheumatoid arthritis.  An April 1998 podiatry 
consultation report apparently shows that the veteran 
reported he had frostbite for the past 30 years.

II.  Legal Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service incurrence 
for certain disabilities, including arthritis, will be 
presumed if manifest to a compensable level within one year 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309. 

This case presents the threshold question of whether the 
veteran has met his initial burden of submitting evidence to 
show that his claim for service connection for rheumatoid 
arthritis is well grounded, meaning plausible.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  If he 
has not done so, there is no VA duty to assist him in 
developing the claim, and the claim must be denied.  For a 
service connection claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); competent evidence showing incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in certain circumstances, lay evidence); and a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 
7 Vet. App. 498 (1995).  Where the determinative issue 
involves a question of medical diagnosis or medical 
causation, competent medical evidence to the effect that the 
claim is plausible or possible is required to establish a 
well grounded claim.  Lay assertions of medical causation 
cannot constitute evidence to render a claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).

The veteran claims that he has rheumatoid arthritis and that 
such had its inception during active duty.  A review of his 
service medical records shows no complaints, findings, or a 
diagnosis of rheumatoid arthritis (or any similar ailment) 
during active duty (1956-1958).  A review of the post-service 
medical evidence does not reflect any evidence showing he had 
rheumatoid arthritis within a year after his service 
discharge.  Rather, the record shows that he was first 
diagnosed as having rheumatoid arthritis in 1987, decades 
after his service.  

In a 1997 statement, a VA doctor (Dr. John W. Pendleton) 
opined that the veteran's initial diagnosis of gout or gouty 
arthritis was incorrect and that the proper diagnosis should 
have been rheumatoid arthritis.  The veteran told this doctor 
that he was treated for gout during service and thereafter; 
however, the evidence in the claims file (including his 
service medical records) does not reflect such treatment.  
The Board points out that the first indication in the claims 
file that the veteran had gout (which would be rheumatoid 
arthritis, in Dr. Pendleton's opinion) was in 1983, still 
many years after active service.  To the extent that Dr. 
Pendleton's 1997 statement intimates that rheumatoid 
arthritis was present in service (but then misdiagnosed as 
gout), the statement is not a competent medical opinion of a 
nexus with service as it is based on an erroneous lay history 
provided by the veteran.  LeShore v. Brown, 8 Vet.App. 406 
(1995).

In order for a service connection claim to be well grounded, 
it must be supported by competent medical evidence showing 
causality between service and the current disability.  
Caluza, supra; Grottveit, supra.  In the instant case, no 
such medical evidence has been presented to link the 
veteran's current rheumatoid arthritis, first diagnosed many 
years after service, with his period of service.  Since the 
veteran has not met his initial burden of presenting 
competent medical evidence of causality for a well-grounded 
claim for service connection for rheumatoid arthritis, his 
claim must be denied.  38 U.S.C.A. § 5107(a); Caluza, supra.  




ORDER

Service connection for rheumatoid arthritis is denied.



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


